Citation Nr: 0935957	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-26 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected onychomycosis of the feet. 

2.  Entitlement to an initial compensable rating for service-
connected patellofemoral syndrome of the right knee. 

3.  Entitlement to an initial compensable rating for service-
connected patellofemoral syndrome of the left knee.  

4.  Entitlement to an initial compensable rating for service-
connected residuals of a right middle finger injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to June 
2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
onychomycosis of the feet covers one percent of his body and 
has been treated with topical cream during the past 12 
months.  

2.  The competent medical evidence shows that the Veteran's 
patellofemoral syndrome of the right knee is manifested by 
range of motion from 0 to 140 degrees with no pain on motion.  

3.  The competent medical evidence shows that the Veteran's 
patellofemoral syndrome of the left knee is manifested by 
range of motion from 0 to 140 degrees with no pain on motion.  

4.  The competent medical evidence shows that the Veteran's 
right middle finger injury is manifested by normal range of 
motion.   




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected onychomycosis of the feet have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Codes 7806, 7813, 7824 (2008).  

2.  The criteria for an initial compensable rating for 
patellofemoral syndrome of the right knee have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2008). 

3.  The criteria for an initial compensable rating for 
patellofemoral syndrome of the left knee have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2008).

4.  The criteria for an initial compensable rating for a 
right finger disability have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5229 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The RO originally provided VCAA notice to the Veteran in 
correspondence dated in August 2005.  In that letter, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluations and 
effective dates assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and initial disability ratings and effective dates 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, private medical records and provided several VA 
examinations.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal, and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  

With regard to the VA examinations provided, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In a September 2009 brief, the Veteran's representative 
stated that the December 2006 VA examiners' discussions of 
the requirements found in DeLuca v. Brown, 8 Vet. App. 202 
(1995) were inadequate because they were inconclusive.  After 
noting that repetitive use of the right middle finger and 
bilateral knees cause aching, pain, fatigability, soreness 
and tenderness but that these things did not cause a change 
in range of motion, the examiners stated that any other range 
of motion change would be speculative.  As discussed more 
fully below, the Board finds that the VA examiners adequately 
addressed the DeLuca factors, and the examinations revealed 
no additional functional loss upon repetitive motion.  The 
November 2005 and December 2006 VA examiners reviewed the 
claims file; whether they provided nexus opinions with a 
rationale is irrelevant here, as service connection has been 
granted as to each issue on appeal.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations has been met.  38 C.F.R. § 3.159(c) (4).  
Accordingly, the Board will proceed with appellate review.  

II.  Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Onychomycosis, Feet

The Veteran's service-connected onychomycosis of the feet has 
been rated as noncompensable.  The Veteran appeals this 
rating assignment.  

The Veteran's service-connected onychomycosis of the feet is 
currently evaluated by analogy to dermatophytosis.  38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7813; see 38 C.F.R. § 4.20.  
Dermatophytosis is rated as disfigurement of the head, face 
or neck, scars, or dermatitis, depending upon the predominant 
disability.  

Under the criteria for dermatitis or eczema, a noncompensable 
rating is warranted when less than 5 percent of the entire 
body or less than 5 percent of exposed areas are affected, 
and; not more than topical therapy was required during the 
past 12-month period.  A 10 percent rating is warranted with 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
with 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12 month period.  38 C.F.R. § 4.118. 

In a September 2009 brief, the Veteran's representative 
requested that the Board rate the Veteran under Diagnostic 
Code 7824.  38 C.F.R. § 4.118.  He asserted that evaluation 
under this code would be more advantageous to the Veteran.  

Where the Veteran's diagnosed disability does not match any 
of the diagnostic codes contained in the Rating Schedule, it 
is permissible to rate the disability under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.  

Under Diagnostic Code 7824, pertaining to diseases of 
keratinization (including icthyoses, Darier's disease, and 
palmoplantar keratoderma), a noncompensable rating is 
warranted when no more than topical therapy is required 
during the past 12-month period.  A 10 percent rating is 
warranted when there is localized or episodic cutaneous 
involvement; and, when intermittent systemic medication, such 
as immunosuppressive retinoids, is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when there is 
either generalized cutaneous involvement or systemic 
manifestations; and, when intermittent systemic medication, 
such as immunosuppressive retinoids, is required for a total 
duration for six weeks or more, but not constantly, during 
the past 12-month period.  A 60 percent rating is warranted 
when there is generalized cutaneous involvement or systemic 
manifestations; and constant or near-constant systemic 
medication, such as immunosuppressive retinoids, is required 
during the past 12-month period.  38 C.F.R. § 4.118.  

Turning to the evidence, the Veteran was afforded a VA 
examination in November                    2005.  At that 
time, the Veteran noted constant and progressive yellow and 
thick toenails since 2002.  He did not report any past or 
current treatment.  He also described episodic tinea pedis, 
which had occurred five or six times.  The Veteran used 
Tinactin spray during these episodes.  He reported one week 
of treatment for tinea pedis over the past 12-month period 
and no treatment for the onychomycosis.  The Veteran 
described symptoms of yellow thickened toenails with itchy, 
dry, flaky feet.  The VA examiner stated there was no 
evidence of tinea pedis at present.  Skin was slightly cool 
and dry.  There was no flakiness, erythema or scaliness.  
Toenails on the right foot were thick and yellow.  On the 
left foot, only the great toenail was thick and yellow.  The 
percentage affecting the entire body was less than one 
percent.  The examiner diagnosed onychomycosis and tinea 
pedis of the bilateral feet.  

The Veteran received a second VA examination in December 
2006.  The Veteran reported difficulty cutting his toenails.  
At the time of examination, the Veteran reported using a 
topical cream (Lamisil) daily for the past three or four 
months.  The Veteran stated that the cream was ineffective.  
The examiner noted no percentage of exposed areas affected 
and one percent of the entire body affected.  There was no 
scarring and no peripheral edema.  Pulses were palpable 
bilaterally.  The examiner noted no erythema, flakiness or 
scaling on the plantar aspects.  Thick yellow crumbly nails 
were present on both feet.  The examiner diagnosed 
onychomycoses of the bilateral feet.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's onychomycosis of the feet is 
appropriately evaluated under Diagnostic Code 7813 as 
noncompensable for the entire period of the appeal.  Both VA 
examiners stated that the Veteran's onychomycoses covers one 
percent of the body, and only topical therapy had been 
required during the past 12-month period.  38 C.F.R. § 4.118. 
There is no evidence of any intermittent systemic medication, 
such as immunosuppressive retinoids, being required for 
treatment during the past 12-month period.  Also, no 
localized or episodic cutaneous involvement was noted upon 
examination.  As such, a rating under Diagnostic Code 7824 
would not be more advantageous to the Veteran.  38 C.F.R. 
§ 4.118.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected onychomycoses of the feet causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
 See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Id.   

The Board also finds that the severity of the Veteran's 
onychomycoses appeared to remain unchanged throughout the 
appeal period.  Accordingly, a staged rating is not in order 
and a noncompensable rating is appropriate for the entire 
period of the Veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected onychomycoses of the feet.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Patellofemoral Syndrome, Bilateral Knees

The Veteran's bilateral patellofemoral syndrome is rated as 
noncompensable for each knee.  The Veteran is contesting 
these rating assignments.  

The Veteran's bilateral knee disability is rated under 
Diagnostic Codes 5299-5257.  38 C.F.R. § 4.27 (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional  diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

Under DC 5257, knee impairment with recurrent subluxation or 
lateral instability is rated 10 percent if slight, 20 percent 
if moderate and 30 percent if severe.  38 C.F.R. § 4.71a.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

Limitation of flexion of a leg to 60 degrees warrants a 
noncompensable rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
is warranted when flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg to 5 degrees warrants a 
noncompensable rating.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating requires that extension be limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The report of a November 2005 VA examination shows that the 
Veteran reported occasional knee popping, swelling and 
weakness.  The Veteran stated that swelling and fatigability 
occur after activities such as going up 3-4 flights of stairs 
or running one-quarter of a mile.  The Veteran did not report 
locking or catching.  The examiner noted no additional 
limitation of motion or limitation of function during flare-
ups and no dislocation or subluxation.  The Veteran's gait 
was normal.  Range of motion was 0 to 140 degrees with no 
pain.  There was audible popping with some movement in the 
bilateral knees, with no tenderness to palpation.  There was 
no effusion, warmth, redness, ankylosis or muscle atrophy.  
Medial and lateral collateral ligaments were stable, as were 
anterior and posterior cruciate ligaments.  McMurray's 
testing was negative bilaterally.  The Veteran was able to 
walk on his toes without pain and was able to walk on his 
heels with pain in the right knee.  An x-ray conducted in 
conjunction with the examination revealed no significant 
degenerative changes, acute bone abnormality or dislocation.  
The VA examiner diagnosed bilateral patellofemoral syndrome.  

November 2005 x-rays showed no significant degenerative 
changes in the bilateral knees.  In a December 2005 addendum 
to the examination, the examiner stated that there was no 
change in range of motion after repetitive testing for pain, 
fatigability, incoordination and weakness.  

During the December 2006 VA examination, the Veteran reported 
aching, pain, some soreness and tenderness in the knees at 
times.  He reported that a lot of prolonged standing, 
walking, repetitive use and going up and down stairs bother 
him.  He does not use a brace, and the examiner noted that 
the Veteran is able to do his normal job and can perform 
normal daily activity.  Range of motion was 0 to 140 degrees 
bilaterally.  The examiner noted a little bit of 
retropatellar crepitation but no pain with motion.  
Repetitive use caused increased aching, pain, soreness, 
tenderness and fatigability but did not cause a change in 
motion.  Both knees were stable to medial and lateral, 
anterior and posterior testing.  The VA examiner diagnosed 
bilateral patellofemoral syndrome.  

The Veteran's range of motion was normal during both VA 
examinations.  38 C.F.R. § 4.71, Plate II.  Neither VA 
examiner noted limitation of motion, and there is no evidence 
that the bilateral range of motion is limited to the degree 
required for a 10 percent rating under the limitation of 
motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet.  App. 202 (2995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under DC 5260 (limitation of flexion) and DC 
5261 (limitation of extension), may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59990 (2004).  The medical evidence fails to show other 
than full flexion and extension bilaterally.  Separate 
ratings under DCs 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Red. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).   Neither 
examiner noted the presence of arthritis or instability.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected bilateral knee disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitate any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
 See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Id.   

The Board also finds that the severity of the Veteran's 
bilateral knee disabilities appeared to remain unchanged 
throughout the appeal period.  Accordingly, a staged rating 
is not in order and a noncompensable rating for each knee is 
appropriate for the entire period of the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral knee disabilities.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Residuals, Right Middle Finger Injury

The Veteran's right middle finger disability is currently 
rated as noncompensable.  The Veteran is contesting this 
rating assignment.  

Under Diagnostic Code 5229, where there is limitation of 
motion of the index or long finger with a gap of one inch 
(2.5 cm.) ore more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.  

In an addendum to the November 2005 VA general medical 
examination, the Veteran reported flare-ups of joint disease 
during push-ups or any extension of his right third digit.  
He reported occasional discomfort when gripping.  Lifting 
weights aggravated the pain.  Examination revealed limitation 
of motion of the third digit of the Veteran's right hand (the 
Veteran is left-handed) of 90 degrees flexion to 25 degrees 
extension, with pain in the proximal interphalangeal joint 
from 0 to 100 degrees and in the distal interphalangeal joint 
from 0 to 70 degrees.  The examiner noted normal abduction, 
adduction and active and passive ranges of motion.  In terms 
of strength, the Veteran had 5/5 hand grip and 4/5 strength 
with flexion and extension.  There was no joint tenderness, 
joint deformity or muscle atrophy.  There was no change after 
repetitive testing for pain, weakness, fatigability and 
incoordination.  The range of motion remained the same, with 
pain on extension.  The examiner noted that x-ray results 
showed no bony abnormalities.  The diagnosis was residuals of 
an injury to the right middle finger.      

During the December 2006 VA examination, the Veteran reported 
a little aching and tenderness with repeated use of the 
finger.  He is able to function and do his normal job and 
normal daily activities.  Examination revealed a slight 
residual swelling of the PIP joint and slight tenderness.  
The Veteran had full range of motion in the middle finger and 
had normal grip, grasp and dexterity.  The examiner noted 
that repetitive use caused increased aching, pain, soreness, 
tenderness and fatigability with no change in range of motion 
noted during examination.  The examiner stated that any other 
range of motion change is speculative.  He diagnosed residual 
injury of the right middle finger PIP joint.  

Based on the VA examinations, the criteria for a 10 percent 
evaluation are not met.  The Board has considered the 
limitation of motion of the Veteran's finger as well as the 
effects of pain and repetition.  

The Board has considered whether other Diagnostic Codes may 
warrant an increased evaluation.  However, the medical 
evidence of record does not show ankylosis of the finger or 
interference with other digits on the right hand.  Therefore, 
Diagnostic Code 5225 does not apply.  38 C.F.R. § 4.71a.

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected right middle finger disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
 See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Id.   

The Board also finds that the severity of the Veteran's right 
middle finger disability appeared to remain unchanged 
throughout the appeal period.  Accordingly, a staged rating 
is not in order and a noncompensable rating is appropriate 
for the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected right middle finger 
disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

Entitlement to a compensable disability rating for service-
connected onychomycoses of the feet is denied. 

Entitlement to a compensable disability rating for service-
connected patellofemoral syndrome of the right knee is 
denied.

Entitlement to a compensable disability rating for service-
connected patellofemoral syndrome of the left knee is denied.

Entitlement to a compensable disability rating for residuals 
of a service-connected right middle finger injury is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


